     Case: 6:21-cv-00082-JMH Doc #: 8 Filed: 08/17/21 Page: 1 of 3 - Page ID#: 44



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                           SOUTHERN DIVISION at LONDON

 BILLY RAY WILSON,                              )
                                                )
          Plaintiff,                            )      Civil No. 6:21-cv-82-JMH
                                                )
 V.                                             )
                                                )
 JOSEPH R. BIDEN, et al.,                       )           MEMORANDUM OPINION
                                                )                AND ORDER
          Defendants.                           )

                                ***     ***      ***       ***

        The    Court’s    prior       Memorandum     Opinion      and   Order     directed

plaintiff Billy Ray Wilson to show cause why his complaint should

not be dismissed for lack of subject matter jurisdiction. [R. 6].

Wilson has filed his response to that Order, [R. 7], and this

matter is ripe for decision.

        Wilson’s    complaint         names    as   defendants      President      Joseph

Biden, Speaker of the House Nancy Pelosi, Senate Majority Leader

Charles       Schumer,    and    Senate       Minority     Leader   Mitch    McConnell.

Wilson        broadly    alleges      that     since      1947,   the   United     States

government has provided financial and military support to the State

of     Israel.    However,      Wilson    does      not    allege   that    any    of   the

defendants played any role in this conduct. He refers to Resolution

181 of the United Nations as the basis for this Court’s subject

matter jurisdiction and contends that Israel exists only to promote

the power and wealth of its people and that support of it by the

United States is improperly based upon religious grounds. Wilson
  Case: 6:21-cv-00082-JMH Doc #: 8 Filed: 08/17/21 Page: 2 of 3 - Page ID#: 45



demands that the federal government cease its support of Israel.

[R. 1; R. 1-1].

      Wilson’s response to the Court’s Order, styled as a “Motion

for Statement of Claim against Defendants,” begins with a broad

discussion of the roles of the coordinate branches of the federal

government. Wilson asserts that President Biden was “complicit to

transfer of US dollars to the State of Israel” when he served as

Vice President; that House Speaker Pelosi has not supported the

Palestinian people and the truth; that Senate Majority Leader

Schumer has supported Israel, which he contends “advocate[s] the

destruction of the United States;” and that Senate Minority Leader

McConnell declined “to recall the Senate to stand as jurors against

former President Trump.” [R. 7].

      The Court has reviewed Wilson’s response but adheres to its

prior conclusion that his complaint presents only political issues

rather than legal claims and, therefore, is not amenable to

judicial   resolution.     Where     a   complaint   raises   only   political

questions, “a court lacks the authority to decide the dispute

before it.” Zivotofsky ex rel. Zivotofsky v. Clinton, 566 U.S.

189, 195 (2012). This political question doctrine applies where

the   matters   raised    in   the   complaint    are   directed     purely   to

functions assigned by the Constitution to the political branches

of government. Baker v. Carr, 369 U.S. 186, 216 (1962).



                                         2
  Case: 6:21-cv-00082-JMH Doc #: 8 Filed: 08/17/21 Page: 3 of 3 - Page ID#: 46



     Wilson’s      allegations   derogate         the   political     and    foreign

policy choices of the four named defendants, and for relief he

directly seeks changes to United States foreign policy. But the

Constitution expressly vests authority over such matters to the

Executive   and    Legislative       departments,       which   are   not   readily

susceptible to judicial determination. Wilson’s complaint falls

squarely within the type of action precluded by the political

question doctrine. Baker, 369 U.S. at 211 (matters of foreign

relations    “frequently      turn    on       standards   that   defy      judicial

application”); Haig v. Agee, 453 U.S. 280, 292 (1981) (“Matters

intimately related to foreign policy and national security are

rarely    proper   subjects    for     judicial      intervention.”).       Because

Wilson’s complaint presents only political questions, the Court

lacks subject matter jurisdiction to adjudicate them, and this

matter must be dismissed. United States v. Nixon, 418 U.S. 683,

710 (1974). Accordingly,

     IT IS ORDERED as follows:

     1.     Plaintiff Billy Wilson’s complaint [R. 1] is DISMISSED

without prejudice for lack of subject matter jurisdiction;

     2.     The Court will enter an accompanying judgment; and

     3.     This matter is STRICKEN from the docket.

     This 17th day of August, 2021.




                                           3
